Exhibit 10.12.6

EXECUTION VERSION

FIRST OMNIBUS AMENDMENT TO

MASTER REPURCHASE AGREEMENT

AND OTHER TRANSACTION DOCUMENTS

THIS FIRST OMNIBUS AMENDMENT TO MASTER REPURCHASE AGREEMENT AND OTHER
TRANSACTION DOCUMENTS, dated as of June 30, 2013 (the “Effective Date”) (this
“Omnibus Amendment No. 1”), is entered into by and among RAIT CMBS CONDUIT II,
LLC, a Delaware limited liability company, as seller (together with its
permitted successors and assigns in such capacity, “Seller”), BARCLAYS BANK PLC,
a public limited company organized under the laws of England and Wales, as
purchaser (together with its successors and assigns in such capacity, “Buyer”),
and RAIT FINANCIAL TRUST, a Maryland real estate investment trust, as guarantor
(together with its successors and permitted assigns, in such capacity,
“Guarantor”). Capitalized terms used and not otherwise defined herein shall have
the meanings given to such terms in the Repurchase Agreement (as defined below).

R E C I T A L S

WHEREAS, Seller and Buyer are parties to that certain Master Repurchase
Agreement, dated as of November 23, 2011, as amended by that certain First
Amendment to Master Repurchase Agreement, dated as of December 27, 2011 (the
“Existing Repurchase Agreement” and, as amended by this Omnibus Amendment No. 1,
and as further amended, modified, restated, replaced, waived, substituted,
supplemented or extended from time to time, the “Repurchase Agreement”);

WHEREAS, Guarantor is a party to that certain Guaranty, dated as of November 23,
2011 made for the benefit of Buyer (as amended by this Omnibus Amendment No. 1,
and as further amended, modified, restated, replaced, waived, substituted,
supplemented or extended from time to time, the “Guaranty”); and

WHEREAS, the parties hereto desire to make certain amendments and modifications
to the Existing Repurchase Agreement and the Guaranty.

NOW THEREFORE, in consideration of the foregoing recitals, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

Section 1.        Amendments to Existing Repurchase Agreement.

Effective as of the Effective Date, the following definitions in Article II of
the Existing Repurchase Agreement are each added or, if already present in the
Existing Repurchase Agreement, amended and restated in its entirety, as follows:

“First Omnibus Amendment” shall mean that certain First Omnibus Amendment to
Master Repurchase Agreement and Other Transaction Documents dated as of June 30,
2013 by and among Purchaser, Seller and Guarantor.”

“Guaranty” shall mean the Guaranty, dated as of the date hereof, made by
Guarantor for the benefit of Purchaser, as amended by the First Omnibus
Amendment and from time to time thereafter.”



--------------------------------------------------------------------------------

Section 2.        Amendments to Guaranty.

(a) Effective as of the Effective Date, the following definitions are each added
to Article 1 of the Guaranty, as follows:

“Adjusted Book Value” means, as of a particular date, an amount equal to:
(i) Total Assets of Guarantor and its consolidated Subsidiaries, less (ii) Total
Liabilities of Guarantor and its consolidated Subsidiaries, plus (iii) Special
Book Value Adjustments as of such date.”

“Special Book Value Adjustments” means, as of a particular date, (A) the
following adjustments, made on a cumulative basis: (i) the GAAP adjustment to
Guarantor’s book value that reflects the cost of long-term interest rate hedges
maintained for RAIT CRE CDO I, Ltd. and RAIT Preferred Funding II, Ltd., plus
(ii) the amount of depreciation and amortization accumulated against real estate
assets owned or consolidated with Guarantor, plus (iii) the value of the
recurring fees paid for collateral management and property management by
Guarantor and its consolidated Subsidiaries which were not already included in
Guarantor’s Total Assets, minus (iv) the impact, if any, on Guarantor’s Total
Assets of consolidating Taberna Preferred Funding VIII, Ltd. and/or Taberna
Preferred Funding IX, Ltd. with Guarantor, or (B) such other adjustments to
Guarantor’s book value as shall be adopted by Guarantor within the definition of
“Adjusted Book Value” as such term is used from time to time in Guarantor’s
Annual Report on Form 10-K or Quarterly Report on Form 10-Q, as filed under the
Securities Exchange Act of 1934 for the period corresponding to such date.”

(b) Effective as of the Effective Date, Section (b) of Article I of the Guaranty
is amended by deleting the definition of “Minimum Consolidated Net Worth” in its
entirety.

(c) Effective as of the Effective Date, the first financial covenant of
Section (g)(i) of Article V of the Guaranty is amended and restated in its
entirety as follows:

“Minimum Adjusted Book Value. Guarantor shall at all times maintain an Adjusted
Book Value of not less than the sum of (x) $450 million plus (y) 75% of the net
proceeds received by Guarantor in connection with any issuance of Equity
Interests in Guarantor, minus (z) 100% of the amount paid by Guarantor for the
repurchase of any Equity Interests in Guarantor, in each case subsequent to
November 23, 2011.”

Section 3.        Transaction Documents in Full Force and Effect as Modified.

Except as specifically modified hereby, the Transaction Documents shall remain
in full force and effect in accordance with their terms and are hereby ratified
and confirmed. All

 

2



--------------------------------------------------------------------------------

references to the Transaction Documents shall be deemed to mean the Transaction
Documents as modified by this Omnibus Amendment No. 1. This Omnibus Amendment
No. 1 shall not constitute a novation of the Transaction Documents, but shall
constitute modifications thereof. The parties hereto agree to be bound by the
terms and conditions of the Transaction Documents, as modified by this Omnibus
Amendment No. 1, as though such terms and conditions were set forth herein.

Section 4.        Representations.

Seller and Guarantor each represents and warrants, as of the Effective Date, as
follows:

(a) it is duly incorporated or organized, validly existing and in good standing
under the laws of its jurisdiction of organization and is duly qualified in each
jurisdiction necessary to conduct business as presently conducted;

(b) the execution, delivery and performance by it of this Omnibus Amendment
No. 1 are within its corporate, company or partnership powers, has been duly
authorized and does not contravene (i) its organizational documents or its
applicable resolutions, (ii) any Requirements of Law or (iii) any contractual
obligation to which it is a party;

(c) other than applicable resolutions, no consent, license, permit, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority or other Person is required in connection with the execution,
delivery, performance, validity or enforceability by or against it of this
Omnibus Amendment No. 1 or the Transaction Documents;

(d) this Omnibus Amendment No. 1 has been duly executed and delivered by it;

(e) each of this Omnibus Amendment No. 1 and the Transaction Documents
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, other limitations on creditors’ rights generally and
general principles of equity; and

(f) after giving effect to this Omnibus Amendment No. 1, it is in compliance
with its covenants set forth in the Transaction Documents and no Default or
Event of Default exists;

Section 5.        Miscellaneous.

(a) This Omnibus Amendment No. 1 may be executed in any number of counterparts
(including by facsimile), and by the different parties hereto on the same or
separate counterparts, each of which shall be deemed to be an original
instrument but all of which together shall constitute one and the same
agreement. The parties intend that faxed signatures and electronically imaged
signatures such as PDF files shall constitute original signatures and are
binding on all parties.

(b) The descriptive headings of the various sections of this Omnibus Amendment
No. 1 are inserted for convenience of reference only and shall not be deemed to
affect the meaning or construction of any of the provisions hereof.

 

3



--------------------------------------------------------------------------------

(c) This Omnibus Amendment No. 1 (together with the other Transaction Documents,
as amended hereby) represents the final agreement among the parties and may not
be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements between the parties. There are no unwritten oral agreements between
the parties.

(d) Seller and Guarantor shall pay on demand all of Purchaser’s out-of-pocket
costs and expenses, including reasonable fees and expenses of accountants,
attorneys and advisors, incurred in connection with the preparation,
negotiation, execution and consummation of this Amendment.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Omnibus Amendment No. 1 to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

SELLER: RAIT CMBS CONDUIT II, LLC a Delaware limited liability company By: RAIT
Funding, LLC, a Delaware limited liability company, its sole Member By: Taberna
Realty Finance Trust, a Maryland real estate investment trust, its sole Member
By:

/s/ James Sebra

Name: James Sebra Title: Chief Financial Officer

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

First Omnibus Amendment to

Master Repurchase Agreement

And Other Transaction Documents



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

BUYER:

BARCLAYS BANK PLC

a public limited company originated under the laws of England and Wales

By:

/s/ Michael Birajiclian

Name: Michael Birajiclian Title: Authorized Signatory

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

First Omnibus Amendment to

Master Repurchase Agreement

And Other Transaction Documents



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

GUARANTOR:

RAIT FINANCIAL TRUST

a Maryland real estate investment trust

By:

/s/ James Sebra

Name: James Sebra Title:

Chief Financial Officer

 

First Omnibus Amendment to

Master Repurchase Agreement

And Other Transaction Documents